Exhibit 10.5

AMENDMENT NO. 1

TO

WARRANT TO PURCHASE CAPITAL STOCK

THIS AMENDMENT NO. 1 TO WARRANT TO PURCHASE CAPITAL STOCK (this “Amendment”) is
entered into as of June 13, 2013 (the “Amendment Effective Date”), by and
between HERCULES TECHNOLOGY GROWTH CAPITAL, INC. (“Warrantholder”), and OCZ
TECHNOLOGY GROUP, INC. (“Company”).

RECITALS

Company and Warrantholder are parties to that certain Warrant to Purchase
Capital Stock dated as of March 11, 2013 (the “Warrant”) in consideration for,
among other things, the financial accommodations provided for in the Loan
Agreement (as defined in the Warrant). Unless otherwise defined herein,
capitalized terms in this Amendment shall have the meanings assigned in the
Warrant. The parties desire to amend the Warrant in accordance with the terms of
this Amendment.

Now, THEREFORE, the parties agree as follows:

1. The header of the Warrant is hereby amended and restated in its entirety to
read as follows:

 

“No. 1    1,027,397 Shares of Common Stock*

 

* Subject to adjustment as set forth herein.”

2. The following defined terms set forth in Section 1 of the Warrant are hereby
amended and restated in their entirety to read as follows:

‘Excluded Securities” means:

(i) Equity Securities issued to directors, officers, employees and consultants
of the Company or any subsidiary pursuant to any qualified or non-qualified
stock option plan or agreement, stock purchase plan or agreement, stock
restriction agreement, employee stock ownership plan, consultant equity
compensation plan or arrangement approved by the Board of Directors of the
Company or an authorized committee thereof, including any repurchase or stock
restriction agreement, or such other options, issuances, arrangements,
agreements or plans intended principally as a means of providing compensation
for employment or services and approved by the Board of Directors of the
Company;

(ii) shares of Common Stock issued upon the exercise, conversion or exchange of
any Equity Securities described in clause (i) above;



--------------------------------------------------------------------------------

(iii) Equity Securities issued in connection with bona fide acquisitions,
mergers or similar transactions, the terms of which are approved by the Board of
Directors of the Company;

(iv) shares of Common Stock issued upon exercise, conversion or exchange of any
Equity Securities outstanding on the date hereof and set forth on Schedule A
hereto;

(v) Equity Securities issued pursuant to (A) a dividend or other distribution on
outstanding Common Stock of the Company, (B) a subdivision of outstanding shares
of Common Stock into a greater number of shares of Common Stock, or (C) a
combination of outstanding shares of Common Stock into a smaller number of
shares of Common Stock;

(vi) Equity Securities issued to financial institutions or lessors in connection
with commercial credit arrangements, equipment financings or similar
transactions approved by the Board (other than the Equity Securities issued in
connection with the New Issuance);

(vii) Equity Securities issued pursuant to a bona fide, firm underwritten public
offering of the Company’s Equity Securities;

(viii) Equity Securities issued in connection with bona fide strategic
collaborations, development agreements or licensing transactions approved by the
Board;

(ix) Equity Securities issuable as a result of the application of similar
antidilution provisions in respect of any other Equity Securities of the
Company; or

(x) Equity Securities issued to any placement agent and/or its designees in
connection with any offering or financing of the Company.”

““New Issuance” means any issuance or sale by the Company of any Equity
Securities (including the issuance or sale of any Equity Securities owned or
held by or for the account of the Company), other than Excluded Securities,
which issuance or sale occurs on or before July 31, 2013 and in connection with
such issuance or sale, together with the proceeds of the incurrence or issuance
by the Company of any subordinated indebtedness or subordinated debt securities,
the Company receives gross proceeds of at least $10,000,000. The Company shall
provide notice to the Holder of the terms of the New Issuance (including the
purchase price and terms of the securities to be issued in the New Issuance) not
less that one (1) business day after the consummation of the New Issuance, such
notice to be given by email to the following email address(es): to Kevin
Grossman at kgrossman@herculestech.com, and to Derek Jensen at
djensen@herculestech.com, and to be clearly identified in the subject line of
such notice as “NOTICE OF NEW ISSUANCE AND WARRANT OPTION ELECTION”.”

““Warrant Price” means (a) if Warrant Shares means the Company’s Common Stock,
$1.46 per share, or (b) if the Holder elects option (B) of the definition of
Warrant Shares, then Warrant Price means, the price per share of the Other
Capital Stock issued in the New Issuance, in either case subject to adjustment
pursuant to Section 7. In determining

 

2



--------------------------------------------------------------------------------

the price per share of Other Capital Stock issued in the New Issuance, such
price per share shall be the weighted average price per share of all shares of
Other Capital Stock of the same series or class issued in the New Issuance
calculated by dividing (A) the total number of shares of Other Capital Stock
issued in the New Issuance (including all shares of Other Capital Stock that may
be issued upon the exercise, conversion or exchange of all Other Capital Stock
Equity Securities issued in the New Issuance that are exercisable, convertible
or exchangeable for such Other Capital Stock) by (B) the total consideration
received by the Company upon consummation of the New Issuance, as well as the
total consideration to be received by the Company assuming full exercise,
conversion or exchange of all Other Capital Stock Equity Securities issued in
the New Issuance that are exercisable, convertible or exchangeable for such
Other Capital Stock in accordance with their terms. “

3. Section 9 of the Warrant is hereby amended and restated in its entirety to
read as follows:

“9. Registration Rights. The Company agrees that the Warrant Shares shall be
deemed “Registrable Securities” or otherwise entitled to the same “piggy back”
registration rights provided to the investors in the New Issuance that occurs on
or before June 21, 2013, which raises a minimum of $10,000,000.”

4. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. Except as amended hereby, the Warrant remains in full force and
effect.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

OCZ TECHNOLOGY GROU P, INC. By:  

/s/ Rafael Torres

Title   CFO

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC. By:     Title:    

 

4